[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                     ________________________            ELEVENTH CIRCUIT
                                                         SEPTEMBER 9, 2009
                                                          THOMAS K. KAHN
                            No. 09-11672                       CLERK
                        Non-Argument Calendar
                      ________________________

                D. C. Docket No. 98-00085-CR-002-HL-5

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

KENNY HAMMOCK,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                    _________________________

                          (September 9, 2009)

Before TJOFLAT, EDMONDSON and HILL, Circuit Judges.
PER CURIAM:

      D. Nicole Williams, appointed counsel for Kenny Hammock in this direct

criminal appeal, has moved to withdraw from further representation and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record confirms that

there are no issues of arguable merit on appeal. Therefore, counsel’s motion to

withdraw is GRANTED, and the denial of Hammock’s 18 U.S.C. § 3582(c)(2)

motion is AFFIRMED.




                                         2